 

CARCUIB-ECOURTFORS OMERSER GOUNT, ing 410.84
MARYLAND Ya o7/29/ FF GUR fan) 24

30512 Prince William Street
Princess Anne, Maryland 21853

To: STATE OF MARYLAND STATE TREASURER
STATE TREASURER, NANCY KNOPP
80 CALVERT STREET
ROOM 109
BALTIMORE, MD 21201

Case Number: C-19-CV-20-000089
Other Reference Number(s):

JANE DOE, ET AL. VS. STATE OF MARYLAND, ET AL.

Issue Date: 6/23/2020
WRIT OF SUMMONS

You are hereby summoned to file a written response by pleading or motion, within 30 days after service of this

summons upon you, in this Court, to the attached complaint filed by:

JANE DOE
4109 Cutty Sark Road
MIDDLE RIVER, MD 21220

This summons is effective for service only if served within 60 days after the date it is issued.

Chola Hots,

Charles T. Horner
Clerk of the Circuit Court

To the person summoned:
Failure to file a response within the time allowed may result in a judgment by default or the granting of the relief
sought against you.
Personal attendance in court on the day named is NOT required.

Instructions for Service:

1.
2.

3.

This summons is effective for service only if served within 60 days after the date issued.

Proof of Service shall set out the name of the person served, date and the particular place and manner of service.
If service is not made, please state the reasons.

Return of served or unserved process shall be made promptly and in accordance with Maryland Rule 2-126.

If this notice is served by private process, process server shall file a separate affidavit as required by Maryland
Rule 2-126(a).

CC-CV-032 (Rev. 06/2019) Page 1 of 2 06/23/2020 1:57 PM
CIRCUTP COURFFOR SOMERSET EGUN FSG 07/29/AtainPage:2494014
MARYLAND Fax: 410-845-4842
30512 Prince William Street

Princess Anne, Maryland 21853

 

To: STATE OF MARYLAND
ATTORNEY GENERAL BRIAN FROSH
200 ST. PAUL PLACE
BALTIMORE, MD 21202

Case Number: C-19-CV-20-000089
Other Reference Number(s):

JANE DOE, ET AL. VS. STATE OF MARYLAND, ET AL.
Issue Date: 6/23/2020

WRIT OF SUMMONS

You are hereby summoned to file a written response by pleading or motion, within 30 days after service of this
summons upon you, in this Court, to the attached complaint filed by:

JANE DOE
4109 Cutty Sark Road
MIDDLE RIVER, MD 21220

This summons is effective for service only if served within 60 days after the date it is issued.

Chola” Hotes

Charles T. Horner
Clerk of the Circuit Court

To the person summoned:
Failure to file a response within the time allowed may result in a judgment by default or the granting of the relief
sought against you.
Personal attendance in court on the day named is NOT required.

Instructions for Service:

1. This summons is effective for service only if served within 60 days after the date issued.

2. Proof of Service shall set out the name of the person served, date and the particular place and manner of service.
If service is not made, please state the reasons.

3. Return of served or unserved process shall be made promptly and in accordance with Maryland Rule 2-126.

4. If this notice is served by private process, process server shall file a separate affidavit as required by Maryland
Rule 2-126(a).

CC-CV-032 (Rev. 06/2019) Page 1 of 2 06/23/2020 1:54 PM
CIRCULD-COURT FOR SODUERSERGOUNTYa 07/29/D¢sin ys Rs 53480 14
MARYLAND Fax: 410-845-4842
30512 Prince William Street

Princess Anne, Maryland 21853

 

To: MARYLAND HIGHER EDUCATION COMMISSION
MD ATTORNEY GENERAL, CONSUMER PROTECTION
DIVISION
200 ST. PAUL STREET
BALTIMORE, MD 21202

Case Number: C-19-CV-20-000089
Other Reference Number(s):

JANE DOE, ET AL. VS. STATE OF MARYLAND, ET AL.
Issue Date: 6/23/2020

WRIT OF SUMMONS

You are hereby summoned to file a written response by pleading or motion, within 30 days after service of this
summons upon you, in this Court, to the attached complaint filed by:

JANE DOE
4109 Cutty Sark Road
MIDDLE RIVER, MD 21220

This summons is effective for service only if served within 60 days after the date it is issued.

Chali Hotns,

Charles T. Horner
Clerk of the Circuit Court

To the person summoned:
Failure to file a response within the time allowed may result in a judgment by default or the granting of the relief
sought against you.
Personal attendance in court on the day named is NOT required.

Instructions for Service:

1. This summons is effective for service only if served within 60 days after the date issued.

2. Proof of Service shall set out the name of the person served, date and the particular place and manner of service.
If service is not made, please state the reasons.

3. Return of served or unserved process shall be made promptly and in accordance with Maryland Rule 2-126.

4. If this notice is served by private process, process server shall file a separate affidavit as required by Maryland
Rule 2-126(a).

CC-CV-032 (Rev. 06/2019) Page 1 of 2 06/23/2020 1:55 PM
CIBCULD-COURT FOR SODMEERSERCOUNT¥ a 07/29/26 RIMS HAR 4B 14
MARYLAND Fax: 410-845-4842
30512 Prince William Street

Princess Anne, Maryland 21853

 

To: STATE OF MARYLAND MD GENERAL ASSEMBLY/MD
HOUSE SPEAKER- HON. ADRIENNE A. JONES AND ALL
OTHER MEMBERS KNOWN AND UNKNOWN
90 STATE CIRCLE
ANNAPOLIS, MD 21401-1925

Case Number: C-19-CV-20-000089
Other Reference Number(s):

JANE DOE, ET AL. VS. STATE OF MARYLAND, ET AL.
Issue Date: 6/23/2020

WRIT OF SUMMONS

You are hereby summoned to file a written response by pleading or motion, within 30 days after service of this
summons upon you, in this Court, to the attached complaint filed by:

JANE DOE
4109 Cutty Sark Road
MIDDLE RIVER, MD 21220

This summons is effective for service only if served within 60 days after the date it is issued.

Chola Hotes,

Charles T. Horner
Clerk of the Circuit Court

To the person summoned:
Failure to file a response within the time allowed may result in a judgment by default or the granting of the relief
sought against you.
Personal attendance in court on the day named is NOT required.

Instructions for Service:

1. This summons is effective for service only if served within 60 days after the date issued.

2. Proof of Service shall set out the name of the person served, date and the particular place and manner of service.
If service is not made, please state the reasons.

3. Return of served or unserved process shall be made promptly and in accordance with Maryland Rule 2-126.

4. If this notice is served by private process, process server shall file a separate affidavit as required by Maryland
Rule 2-126(a).

CC-CV-032 (Rev. 06/2019) Page 1 of 2 06/23/2020 1:57 PM
CIRCULD COURT FOR SOMERSER COUNTY a 07/29/2055 GE iP 14
MARYLAND —!

30512 Prince William Street

Princess Anne, Maryland 21853

 

To: DEPARTMENT OF BUDGET & MANAGEMENT CENTRAL
COLLECTIONS UNIT
300 W. PRESTON STREET
BALTIMORE, MD 21201

Case Number: C-19-CV-20-000089
Other Reference Number(s):

JANE DOE, ET AL. VS. STATE OF MARYLAND, ET AL.
Issue Date: 6/23/2020

WRIT OF SUMMONS

You are hereby summoned to file a written response by pleading or motion, within 30 days after service of this
summons upon you, in this Court, to the attached complaint filed by:

JANE DOE
4109 Cutty Sark Road
MIDDLE RIVER, MD 21220

This summons is effective for service only if served within 60 days after the date it is issued.

Chola Hotnss

Charles T. Horner
Clerk of the Circuit Court

To the person summoned:
Failure to file a response within the time allowed may result in a judgment by default or the granting of the relief
sought against you.
Personal attendance in court on the day named is NOT required.

Instructions for Service:

1. This summons is effective for service only if served within 60 days after the date issued.

Proof of Service shall set out the name of the person served, date and the particular place and manner of service.

If service is not made, please state the reasons.

Return of served or unserved process shall be made promptly and in accordance with Maryland Rule 2-126.

4. If this notice is served by private process, process server shall file a separate affidavit as required by Maryland
Rule 2-126(a).

wo

CC-CV-032 (Rev. 06/2019) Page 1 of 2 06/23/2020 1:57 PM
CARCLID-COURT FOR SOMERSET COUNTYG 07/29/Atrin Fae 8484014
MARYLAND Fax: 410-845-4842
30512 Prince William Street

Princess Anne, Maryland 21853

 

To: OFFICE OF THE SECRETARY
MARYLAND STATE DEPARTMENT OF EDUCATION
200 WEST BALTIMORE ST
BALTIMORE, MD 21201-2595

Case Number: C-19-CV-20-000089
Other Reference Number(s):

JANE DOE, ET AL. VS. STATE OF MARYLAND, ET AL.
Issue Date: 6/23/2020

WRIT OF SUMMONS

You are hereby summoned to file a written response by pleading or motion, within 30 days after service of this
summons upon you, in this Court, to the attached complaint filed by:

JANE DOE
4109 Cutty Sark Road
MIDDLE RIVER, MD 21220

This summons is effective for service only if served within 60 days after the date it is issued.

Chali Heenan

Charles T. Horner
Clerk of the Circuit Court

To the person summoned:
Failure to file a response within the time allowed may result in a judgment by default or the granting of the relief
sought against you.
Personal attendance in court on the day named is NOT required.

Instructions for Service:

1. This summons is effective for service only if served within 60 days after the date issued.

2. Proof of Service shall set out the name of the person served, date and the particular place and manner of service.
If service is not made, please state the reasons.

3. Return of served or unserved process shall be made promptly and in accordance with Maryland Rule 2-126.

4, If this notice is served by private process, process server shall file a separate affidavit as required by Maryland
Rule 2-126(a).

CC-CV-032 (Rev. 06/2019) Page 1 of 2 06/23/2020 1:55 PM
CARCIID-COURTFORSOMERSER COUNTY 07/29/2tRIN ag E748 991.4
MARYLAND Fax: 410-845-4842
30512 Prince William Street

Princess Anne, Maryland 21853

 

To: ASSOCIATE DIRECTOR OF CAREER AND WORKFORCE
EDUCATION MARYLAND HIGHER EDUCATION
COMMISSION
200 WEST BALTIMORE STREET
BALTIMORE, MD 21201-2595

Case Number: C-19-CV-20-000089
Other Reference Number(s):

JANE DOE, ET AL. VS. STATE OF MARYLAND, ET AL.
Issue Date: 6/23/2020

WRIT OF SUMMONS

You are hereby summoned to file a written response by pleading or motion, within 30 days after service of this
summons upon you, in this Court, to the attached complaint filed by:

JANE DOE
4109 Cutty Sark Road
MIDDLE RIVER, MD 21220

This summons is effective for service only if served within 60 days after the date it is issued.

Chub Hotes

Charles T. Horner
Clerk of the Circuit Court

To the person summoned:
Failure to file a response within the time allowed may result in a judgment by default or the granting of the relief
sought against you.
Personal attendance in court on the day named is NOT required.

Instructions for Service:

1. This summons is effective for service only if served within 60 days after the date issued.

Proof of Service shall set out the name of the person served, date and the particular place and manner of service.

If service is not made, please state the reasons.

Return of served or unserved process shall be made promptly and in accordance with Maryland Rule 2-126.

4, If this notice is served by private process, process server shall file a separate affidavit as required by Maryland
Rule 2-126(a).

wo

CC-CV-032 (Rev. 06/2019) Page 1 of 2 06/23/2020 1:55 PM
CIRCUID-COURT FORSOMERSER COUNTY 07/29/20 PARR B81 4
MARYLAND Fax: 410-845-4842
30512 Prince William Street

Princess Anne, Maryland 21853

 

To: UNIVERSITY OF MARYLAND-COLLEGE PARK
UNIVERSITY SYSTEM OF MARYLAND
ATTN: BOARD OF REGENTS AND BOARD OF TRUSTEES
1101 MAIN ADMINISTRATION BLDG.
COLLEGE PARK, MD 20742

Case Number: C-19-CV-20-000089
Other Reference Number(s):

JANE DOE, ET AL. VS. STATE OF MARYLAND, ET AL.
Issue Date: 6/23/2020

WRIT OF SUMMONS

You are hereby summoned to file a written response by pleading or motion, within 30 days after service of this
summons upon you, in this Court, to the attached complaint filed by:

JANE DOE
4109 Cutty Sark Road
MIDDLE RIVER, MD 21220

This summons is effective for service only if served within 60 days after the date it is issued.

Chola Hetnss

Charles T. Horner
Clerk of the Circuit Court

To the person summoned:
Failure to file a response within the time allowed may result in a judgment by default or the granting of the relief
sought against you.
Personal attendance in court on the day named is NOT required.

Instructions for Service:

1. This summons is effective for service only if served within 60 days after the date issued.
Proof of Service shall set out the name of the person served, date and the particular place and manner of service.
If service is not made, please state the reasons.

3. Return of served or unserved process shall be made promptly and in accordance with Maryland Rule 2-126.

4. If this notice is served by private process, process server shall file a separate affidavit as required by Maryland
Rule 2-126(a).

CC-CV-032 (Rev. 06/2019) Page 1 of 2 06/23/2020 1:55 PM
CARCUID-COURTFOBSOMERSER COUNT XG 07/29/25 u EO 14
MARYLAND Fax: 410-845-4842
30512 Prince William Street

Princess Anne, Maryland 21853

 

To: STATE OF MARYLAND
LARRY HOGAN, GOVENOR OF MD
100 STATE CIRCLE
ANNAPOLIS, MD 21401-1925

Case Number: C-19-CV-20-000089
Other Reference Number(s):

JANE DOE, ET AL. VS. STATE OF MARYLAND, ET AL.
Issue Date: 6/23/2020

WRIT OF SUMMONS

You are hereby summoned to file a written response by pleading or motion, within 30 days after service of this
summons upon you, in this Court, to the attached complaint filed by:

JANE DOE
4109 Cutty Sark Road
MIDDLE RIVER, MD 21220

This summons is effective for service only if served within 60 days after the date it is issued.

Chol Heenaa

Charles T. Horner
Clerk of the Circuit Court

To the person summoned:
Failure to file a response within the time allowed may result in a judgment by default or the granting of the relief
sought against you.
Personal attendance in court on the day named is NOT required.

Instructions for Service:

1. This summons is effective for service only if served within 60 days after the date issued.

Proof of Service shall set out the name of the person served, date and the particular place and manner of service.

If service is not made, please state the reasons.

Return of served or unserved process shall be made promptly and in accordance with Maryland Rule 2-126.

4, If this notice is served by private process, process server shall file a separate affidavit as required by Maryland
Rule 2-126(a).

wo

CC-CV-032 (Rev. 06/2019) Page 1 of 2 06/23/2020 1:54 PM
CER GUAT COERERRARSOMERSEE COUNIEM, 07/29/22 PaQ sd? 14
MARYLAND Fax: 410-845-4842
30512 Prince William Street
Princess Anne, Maryland 21853

 

To: STATE OF MARYLAND UNIVERSITY OF MD COLLEGE
PARK OFFICE OF THE GENERAL COUNSEL
2117 SENECA BLDG
COLLEGE PARK, MD 20742

Case Number: C-19-CV-20-000089
Other Reference Number(s):

JANE DOE, ET AL. VS. STATE OF MARYLAND, ET AL.
Issue Date: 6/23/2020

WRIT OF SUMMONS

You are hereby summoned to file a written response by pleading or motion, within 30 days after service of this
summons upon you, in this Court, to the attached complaint filed by:

JANE DOE
4109 Cutty Sark Road
MIDDLE RIVER, MD 21220

This summons is effective for service only if served within 60 days after the date it is issued.

Chola Hotes

Charles T. Horner
Clerk of the Circuit Court

To the person summoned:
Failure to file a response within the time allowed may result in a judgment by default or the granting of the relief
sought against you.
Personal attendance in court on the day named is NOT required.

Instructions for Service:

1. This summons is effective for service only if served within 60 days after the date issued.

Proof of Service shall set out the name of the person served, date and the particular place and manner of service.

If service is not made, please state the reasons.

Return of served or unserved process shall be made promptly and in accordance with Maryland Rule 2-126.

4. If this notice is served by private process, process server shall file a separate affidavit as required by Maryland
Rule 2-126(a).

wo

CC-CV-032 (Rev. 06/2019) Page 1 of 2 06/23/2020 1:55 PM
CERRGUAT CQERERORSOMERSET COUNTS, 07/29/244ijmAlG844-140 14
MARYLAND Fax: 410-845-4842
30512 Prince William Street
Princess Anne, Maryland 21853

 

To: UNIVERSITY OF MD COLLEGE PARK UNIVERSITY
SYSTEM OF MARYLAND
HON. WALLACE LOH, PRESIDENT AND/OR SUCCESSOR
DARRYLL J. PINES
1101 MAIN ADMINISTRATION BLDG.
COLLEGE PARK, MD 20742

Case Number: C-19-CV-20-000089
Other Reference Number(s):

JANE DOE, ET AL. VS. STATE OF MARYLAND, ET AL.
Issue Date: 6/23/2020

WRIT OF SUMMONS

You are hereby summoned to file a written response by pleading or motion, within 30 days after service of this
summons upon you, in this Court, to the attached complaint filed by:

JANE DOE
4109 Cutty Sark Road
MIDDLE RIVER, MD 21220

This summons is effective for service only if served within 60 days after the date it is issued.

Chola Hotes,

Charles T. Horner
Clerk of the Circuit Court

To the person summoned:
Failure to file a response within the time allowed may result in a judgment by default or the granting of the relief
sought against you.
Personal attendance in court on the day named is NOT required.

Instructions for Service:

1. This summons is effective for service only if served within 60 days after the date issued.
Proof of Service shall set out the name of the person served, date and the particular place and manner of service.
If service is not made, please state the reasons.

3. Return of served or unserved process shall be made promptly and in accordance with Maryland Rule 2-126.

4. If this notice is served by private process, process server shall file a separate affidavit as required by Maryland
Rule 2-126(a).

CC-CV-032 (Rev. 06/2019) Page 1 of 2 06/23/2020 1:54 PM
CHERCITE COURT COB SOMERSET, GO CHEN 7/29/20 mate MS H4.4
MARYLAND ae
30512 Prince William Street
Princess Anne, Maryland 21853

 

To: UNIVERSITY OF MD-COLLEGE PARK OMBUDSMAN
OFFICER HON. MARK A. SHAYMAN
2117 SENECA BLDG.
COLLEGE PARK, MD 20742

Case Number: C-19-CV-20-000089
Other Reference Number(s):

JANE DOE, ET AL. VS. STATE OF MARYLAND, ET AL.
Issue Date: 6/23/2020

WRIT OF SUMMONS

You are hereby summoned to file a written response by pleading or motion, within 30 days after service of this
summons upon you, in this Court, to the attached complaint filed by:

JANE DOE
4109 Cutty Sark Road
MIDDLE RIVER, MD 21220

This summons is effective for service only if served within 60 days after the date it is issued.

Chola Hotes

Charles T. Horner
Clerk of the Circuit Court

To the person summoned:
Failure to file a response within the time allowed may result in a judgment by default or the granting of the relief

sought against you.
Personal attendance in court on the day named is NOT required.

Instructions for Service:

1. This summons is effective for service only if served within 60 days after the date issued.

2. Proof of Service shall set out the name of the person served, date and the particular place and manner of service.
If service is not made, please state the reasons.

3. Return of served or unserved process shall be made promptly and in accordance with Maryland Rule 2-126.

4. Ifthis notice is served by private process, process server shall file a separate affidavit as required by Maryland
Rule 2-]26(a).

CC-CV-032 (Rev. 06/2019) Page 1 of 2 06/23/2020 1:56 PM
CEERGUT COURBRORSOMERSEE COUNRY, 07/29/25" Pale rsyp 14
MARYLAND Fax: 410-845-4842
30512 Prince William Street
Princess Anne, Maryland 21853

 

To: OFFICE OF THE PRESIDENT-UMES/MD HBCU DR. HEIDI
M. ANDERSON, PRESIDENT
11868 COLLEGE BACKBONE ROAD
PRINCESS ANNE, MD 21853-1299

Case Number: C-19-CV-20-000089
Other Reference Number(s):

JANE DOE, ET AL. VS. STATE OF MARYLAND, ET AL.
Issue Date: 6/23/2020

WRIT OF SUMMONS

You are hereby summoned to file a written response by pleading or motion, within 30 days after service of this
summons upon you, in this Court, to the attached complaint filed by:

JANE DOE
4109 Cutty Sark Road
MIDDLE RIVER, MD 21220

This summons is effective for service only if served within 60 days after the date it is issued.

Chabot Hotes

Charles T. Horner
Clerk of the Circuit Court

To the person summoned:
Failure to file a response within the time allowed may result in a judgment by default or the granting of the relief
sought against you.
Personal attendance in court on the day named is NOT required.

Instructions for Service:

1. This summons is effective for service only if served within 60 days after the date issued.

Proof of Service shall set out the name of the person served, date and the particular place and manner of service.

If service is not made, please state the reasons.

Return of served or unserved process shall be made promptly and in accordance with Maryland Rule 2-126.

4. Ifthis notice is served by private process, process server shall file a separate affidavit as required by Maryland
Rule 2-126(a).

we

CC-CV-032 (Rev. 06/2019) Page 1 of 2 06/23/2020 1:56 PM
CGIRCUR CQOURERQRSOMERSET COUNIEY,07/29/20 PAN ta at 14
MARYLAND Fax: 410-845-4842
30512 Prince William Street
Princess Anne, Maryland 21853

 

To: UNIVERSITY OF MD-COLLEGE PARK
OFFICE OF CIVIL RIGHTS & SEXUAL MISCONDUCT
3101 SUSQUEHANNA HALL
4200 LEHIGH ROAD
COLLEGE PARK, MD 20742

Case Number: C-19-CV-20-000089
Other Reference Number(s):

JANE DOE, ET AL. VS. STATE OF MARYLAND, ET AL.
Issue Date: 6/23/2020

WRIT OF SUMMONS

You are hereby summoned to file a written response by pleading or motion, within 30 days after service of this
summons upon you, in this Court, to the attached complaint filed by:

JANE DOE
4109 Cutty Sark Road
MIDDLE RIVER, MD 21220

This summons is effective for service only if served within 60 days after the date it is issued.

Chali” Hotes

Charles T. Horner
Clerk of the Circuit Court

To the person summoned:
Failure to file a response within the time allowed may result in a judgment by default or the granting of the relief
sought against you.
Personal attendance in court on the day named is NOT required.

Instructions for Service:

1. This summons is effective for service only if served within 60 days after the date issued.

Proof of Service shall set out the name of the person served, date and the particular place and manner of service.

If service is not made, please state the reasons.

Return of served or unserved process shall be made promptly and in accordance with Maryland Rule 2-126.

4. Ifthis notice is served by private process, process server shall file a separate affidavit as required by Maryland
Rule 2-126(a).

Ww

CC-CV-032 (Rev. 06/2019) Page 1 of 2 06/23/2020 1:55 PM
